358 F.2d 309
Ethel C. JONES, Appellant,v.UNITED STATES of America, Appellee.
No. 22780.
United States Court of Appeals Fifth Circuit.
April 11, 1966.

Appeal from the United States District Court for the Eastern District of Louisiana; E. Gordon West, Judge.
John Dale Powers, Robert A. Hawthorne, Jr., Baton Rouge, La., for appellant.
Gene S. Palmisano, Asst. U.S. Atty., New Orleans, La., Louis C. LaCour, U.S. Atty., for appellee.
Before JONES and BELL, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
No error appearing, the judgment of the district court is affirmed.  Jones v. United States, 239 F.Supp 474.


2
Affirmed.